Exhibit 10.8

Execution Version

 

 

MASTER INFORMATION TECHNOLOGY

TRANSITION SERVICES AGREEMENT

between

Kraft Foods Group, Inc.

and

Mondelēz Global LLC

Dated as of September 27, 2012

 

 



--------------------------------------------------------------------------------

MASTER INFORMATION TECHNOLOGY

TRANSITION SERVICES AGREEMENT

This Master Information Technology Transition Services Agreement (this
“Agreement”) is entered into as of the Distribution Date (as defined in the
Separation Agreement) (the “Effective Date”) between Kraft Foods Group, Inc., a
Virginia corporation (“GroceryCo”), and Mondelēz Global LLC, a Delaware limited
liability company (“SnackCo”).

WHEREAS, GroceryCo and SnackCo’s parent company are parties to that certain
Separation Agreement dated as of the date hereof (the “Separation Agreement”);

WHEREAS, pursuant to the Separation Agreement, the parties agreed to separate
Kraft Foods Inc. into two companies: (a) GroceryCo, which will own and conduct,
directly and indirectly, the GroceryCo Business; and (b) SnackCo, which will own
and conduct, directly and indirectly, the SnackCo Business (the “Separation”);

WHEREAS, in connection with the transactions contemplated by the Separation
Agreement and in order to ensure a smooth transition following the Separation,
each party desires that the other party provide, or cause its Affiliates or
contractors to provide, certain information technology transition services in
exchange for the consideration stated in this Agreement and in accordance with
the terms and subject to the conditions set forth in this Agreement;

WHEREAS, the services to be provided hereunder will be specified in separate
Project Statements (as further defined below) that will set forth the scope of
the services to be provided as well as the party who will provide the services
(the “Supplier” as further defined herein) to the other party (the “Buyer” as
further defined herein); and

WHEREAS, each party in its capacity as a Buyer wishes to receive such specified
transition services for use in connection with its Business in order to ensure a
smooth transition following the Separation to such other IT systems and services
as Buyer may select, and each party in its capacity as a Supplier has agreed to
provide such services in accordance with the terms specified herein.

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, GroceryCo and SnackCo agree as follows:

1. Definitions. The following terms have the meanings indicated:

1.1 “Allocated Cost” has the meaning set forth in Section 5.2.

1.2 “Buyer” means with respect to a Service specified in a Project Statement,
the party receiving such Service as specified in the Project Statement.

1.3 “Buyer Data” means data relating to the operation of the Business of Buyer
in the possession or control of Supplier.



--------------------------------------------------------------------------------

1.4 “Canadian Buyer” has the meaning set forth in Section 10.1.

1.5 “Canadian Supplier” has the meaning set forth in Section 10.1.

1.6 “Confidential Information” has the meaning set forth in Section 9.1.

1.7 “Contractor” has the meaning set forth in Section 3.3.

1.8 “Dispute” has the meaning set forth in Section 10.2.

1.9 “Employee Matters Agreement” means the Employee Matters Agreement between
the parties dated as of the date hereof.

1.10 “IP Separation Agreement” means that certain Master Ownership and License
Agreement Regarding Patents, Trade Secrets and Related Intellectual Property
being entered into by certain Affiliates of the parties as of the Distribution
Date.

1.11 “Maximum Transition Period” means the two year period beginning on the
Effective Date.

1.12 “New Service” means a Service not provided or supplied by Kraft Foods Inc.,
its subsidiaries and/or Contractors for the Business of Buyer during the 12
months preceding the Effective Date.

1.13 “Project Manager” has the meaning set forth in Section 3.1.

1.14 “Project Statement” has the meaning set forth in Section 2.1.

1.15 “Representative” means an Affiliate, Contractor or other Person providing
Services hereunder on behalf of Supplier.

1.16 “Services” means collectively the IT Services, any Menu Services and any
Additional Services described in mutually agreed Project Statements.

1.17 “Supplier” means with respect to a Service specified in a Project
Statement, the party providing such Service as specified in the Project
Statement.

1.18 “Supplier Data” means data relating to the operation of the Business of
Buyer in the possession or control of Buyer.

1.19 “Term” has the meaning set forth in Section 7.1.

1.20 “Transition Period” means the maximum period of time set forth in the
applicable Project Statement for a Service, as such Transition Period may be
adjusted by mutual written agreement of the parties from time to time; provided,
however, that in no event will the Transition Period exceed the date that is two
years from the Effective Date.

 

- 2 -



--------------------------------------------------------------------------------

Other capitalized terms have the meanings set forth elsewhere in this Agreement.
Any capitalized terms used but not defined in this Agreement have the meanings
given to them in the Separation Agreement.

2. Transition Services.

2.1 Project Statements. The scope of each agreed upon Service to be provided
under the terms of this Agreement will be set forth in a Project Statement
substantially in the form set forth in Annex A (a “Project Statement”),
including, as applicable, (i) the party that is the Supplier of the Service and
the party that is the Buyer of the Service, (ii) a timeline for such Service,
(iii) the location of such Service (including any Canada Services), (iv) each
party’s Project Manager for such Project Statement, (v) any details regarding
the Allocated Cost for such Service, (vi) payment terms, and (vii) any
specifications applicable to such Service, if different from the specifications
defined in this Agreement. No Project Statement will be binding or effective
unless signed by both parties. Supplier will provide, or cause one or more of
its Representatives to provide, to Buyer the Services described in executed
Project Statements in accordance therewith and subject to the terms and
conditions of this Agreement.

2.2 IT Services. Each Project Statement entered into as of the Effective Date is
attached hereto in Annex D (the Services identified in such Project Statements
being referred to in this Agreement, collectively, as the “IT Services”).
Supplier agrees, on the terms and subject to the conditions of this Agreement,
to provide, or cause one or more of its Representatives to provide, to Buyer
each of the IT Services for the applicable Transition Period indicated in each
applicable Project Statement attached hereto in Annex D, and Buyer agrees to
purchase and pay for the IT Services as provided for in Section 5.

2.3 Menu Services. If Buyer desires to receive any information technology
services that are not IT Services but that are listed on the menu of services
available upon request as set forth in Annex C (“Menu Services”), Buyer will
provide Supplier with a reasonably detailed written request for such proposed
services. Within 30 days following such request, Supplier will, to the extent
feasible, provide a good faith estimate of the costs, timing and resources
required to provide such Menu Services, including a good faith summary of any
costs or effects to other Services, equipment, systems, personnel or resources
being provided to Buyer (“Resulting Linked Effects”). The parties will then
promptly negotiate in good faith the terms of a Project Statement by which the
proposed Menu Services would be provided under this Agreement. The Project
Statement will set forth the parties’ estimate of the costs associated with the
applicable Menu Services, however the parties acknowledge that the final price
may vary depending on Allocated Costs in providing such Services. Supplier
agrees to take commercially reasonable efforts to provide the proposed Menu
Services to the extent not unduly burdensome in light of Supplier’s resource
constraints and obligations, subject to the following conditions: (i) if the
requested Menu Services could be obtained from other commercial service
providers in a commercially reasonable manner, then Supplier will have the
right, in its sole and absolute discretion, to decline to provide such Menu
Services; (ii) Supplier will not be obligated to perform any Menu Services
unless Buyer agrees to pay the Allocated Cost for such Menu Services, including
any Allocated Costs associated with Resulting Linked Effects; and (iii) in no
event will the Transition Period for any Menu Service extend beyond the Maximum
Transition Period.

 

- 3 -



--------------------------------------------------------------------------------

2.4 Additional Services.

 

  (a) If Buyer desires to receive any information technology services that are
not IT Services or Menu Services, or that represent a significant or material
change to an IT Service or a Menu Service, Buyer will provide Supplier with a
reasonably detailed written request for such proposed services (the “Additional
Services”) (such request sufficiently detailed to enable Supplier to weigh the
risks and assess the feasibility of such request and attempt to estimate the
resources and effort required to provide such proposed services). Within 30 days
following such request, Supplier will, to the extent reasonably feasible, assess
the request in good faith and provide notice of whether it will endeavor to
provide the requested Additional Service. If Supplier does not respond to such
request within 30 days following such request, then Supplier will be deemed to
have refused such request.

 

  (b) If a requested Additional Service is reasonably necessary to effect the
Separation of the GroceryCo and SnackCo Businesses then Supplier will accept the
request to provide the proposed Additional Service if it can feasibly provide
such Additional Service without undue burden in light of Supplier’s resource
constraints and obligations. Supplier will have no obligation to provide an
Additional Service or to provide the Additional Service under any specific
terms, and may decline to provide such requested Additional Service in its sole
and absolute discretion, if any of the following apply: (i) the requested
Additional Service is not reasonably necessary to effect the Separation of the
GroceryCo and SnackCo Businesses; (ii) the requested Additional Service is not a
Service that was provided or supplied by Kraft Foods Inc. and/or its
subsidiaries for the Business of Buyer during the 12 months preceding the
Effective Date; (iii) the requested Additional Service could be obtained from
other commercial service providers in a commercially reasonable manner;
(iv) Buyer will not agree to pay the Allocated Cost for such Additional
Services, including any Allocated Costs associated with Resulting Linked
Effects; or (v) the Transition Period for the requested Additional Service
extends beyond the Maximum Transition Period.

 

  (c) If Supplier accepts a request to provide an Additional Service, it will,
to the extent reasonably feasible, provide a good faith estimate of the fees,
timing and resources required to provide such Additional Services, including a
good faith summary of any Resulting Linked Effects. The parties will then
promptly negotiate in good faith a Project Statement by which the proposed
Additional Services would be provided under this Agreement. The Project
Statement will set forth the parties’ estimate of the costs associated with the
applicable Additional Services, however the parties acknowledge that the final
price may vary depending on the Allocated Costs in providing such Services.

 

- 4 -



--------------------------------------------------------------------------------

2.5 Disputes over requested Services. In the event that Buyer alleges that
Supplier (or a proposed Supplier) has violated its obligation to consider or
provide a requested Service hereunder, or has acted in bad faith in negotiating
the terms applicable to a Service such Dispute will be subject to arbitration in
accordance with Section 10.2(c).

2.6 Financial obligation. In providing the Services, Supplier and its
Representatives will not be obligated to perform any of the following actions
unless Buyer agrees to pay the fully Allocated Cost of such actions and the
performance of such actions is reasonably within the control of Supplier and its
Representatives: (i) maintain the employment of any specific employee;
(ii) purchase, lease or license any additional equipment or software, except any
replacement for existing equipment owned by Supplier and necessary to provide
the Services pursuant to the terms of this Agreement; (iii) pay any costs
related to the conversion of the Buyer Data from one format to another; or
(iv) pay any costs necessary to integrate Buyer’s systems for purposes of
receiving the Services.

2.7 Means of providing Services. Supplier will, in its sole discretion,
determine the means and resources used to provide the Services in accordance
with its business judgment and subject to Section 4. Supplier will have sole
discretion and responsibility for staffing, instructing and compensating its
personnel and third parties who perform the Services. Without limiting the
foregoing, Supplier may elect to modify or replace at any time any aspect of the
Services, provided that such modifications or replacements are being implemented
consistently with Supplier’s own Business objectives. Such changes may include
without limitation (a) modification of IT policies and procedures; (b) changes
in the environment used to provide the Services, including without limitation
the Representatives that provide all or any portion of the Services; (c) the
location from which any Service is provided; or (d) the intellectual property,
IT, products and services used to provide the Services. Supplier will use
commercially reasonable efforts to eliminate or minimize disruption to Buyer’s
business as a result of such modifications, and not to implement such
modifications during mutually agreed periods of time before and after cut-overs
from affected systems to Buyer’s systems. Prior to Supplier making any changes
or disruptions to its or its Representatives’ information technology systems
which could reasonably be expected to alter or disrupt the Services, Supplier
will give Buyer reasonable prior written notice including a description of which
Services may be disrupted and the anticipated length of the disruption.

2.8 Access to facilities and equipment. To the extent reasonably required to
perform the Services hereunder, Buyer will provide (or, as necessary, will cause
its Representatives to provide) Supplier with reasonable access to and use of
Buyer’s applicable facilities and equipment.

2.9 Cooperation; consulting. Supplier and Buyer will use reasonable efforts to
assist and cooperate with one another in the timely and orderly transfer of all
matters that support or relate to the functions that are the subject of any
Services. Buyer acknowledges that some Services to be provided under this
Agreement require instructions and information from Buyer, which Buyer will
provide to Supplier sufficiently in advance in order to enable Supplier or its
Representatives to provide or procure such Services in a timely manner. Supplier
will not be liable for any delays resulting from or caused by Buyer’s failure to
provide such instructions or information in a timely manner, and Buyer will pay
any reasonable additional costs or expenses,

 

- 5 -



--------------------------------------------------------------------------------

including labor, resulting therefrom. Buyer will provide all information
reasonably required or requested by Supplier to perform its obligations under
this Agreement. Except as otherwise specified for Menu Services, the cost for
hourly consulting services provided by Supplier personnel included in Allocated
Costs for any Services will be billed at $150 per hour plus reasonable,
out-of-pocket expenses.

2.10 Inability to perform Services. In the event that Supplier will be unable to
perform Services as required by this Agreement for any reason whatsoever, the
parties will cooperate, and Supplier will use its commercially reasonable
efforts, to restore the affected Services as soon as possible. The foregoing is
without prejudice to any rights and remedies Buyer may have in connection with
such failure to perform.

2.11 Litigation holds. In the event that Buyer notifies Supplier of a litigation
hold or e-discovery request, then Supplier will take all efforts to comply with
such notices, including providing access to any Buyer Data in its control or
possession and by retaining all relevant data and materials for the duration of
the litigation hold. Supplier will cooperate with Buyer in responding to any
court orders or discovery requests and promptly provide Buyer with copies of any
relevant Buyer Data or materials.

3. Personnel.

3.1 Services Managers. Each party will each select a services manager (a
“Services Manager”) to act as its contact person responsible for overseeing the
provision or receipt, as applicable, of all of the information technology
Services hereunder. Each party will also select a project manager (a “Project
Manager”) to be the primary contact person for each Service that is the subject
of the Project Statement. All communications relating to the provision of the
Services will be directed to the relevant Project Manager of the other party
with problems and disputes to be escalated to the Services Manager of the other
party. A party may change its Services Manager or Project Managers upon prior
written notice to the other party. GroceryCo’s Services Manager will initially
be Jan Ziskasen, and SnackCo’s Services Manager will initially be Dave Diedrich.
The initial Project Managers for each Service will be set forth in the each
Project Statement. The Services Managers of the parties will meet periodically,
no less than quarterly, to discuss the status of the Services.

3.2 Supplier personnel. Except as otherwise set forth in the Separation
Agreement or Employee Matters Agreement, for the avoidance of doubt, this
Agreement does not impose an obligation on Supplier to second or procure the
secondment to Buyer of any employee or other personnel in connection with the
provision of the Services. The parties agree that such employees of Supplier and
its Affiliates providing Services are employees, contract employees or secondees
of Supplier or its Affiliates. All labor matters relating to any employees of
Supplier and its Affiliates will be within the exclusive direction, control and
supervision of Supplier and its Affiliates, and Buyer will take no action
affecting such matters, and Supplier will have the sole right to exercise all
authority with respect to the employment, termination, assignment, and
compensation of such Supplier personnel; provided, however, that Supplier agrees
to use commercially reasonable efforts to maintain sufficient personnel and
facilities necessary to provide the Services. Supplier will be solely
responsible for the payment of all salary and benefits, social security taxes,
unemployment compensation tax, workers’ compensation tax,

 

- 6 -



--------------------------------------------------------------------------------

other employment taxes or withholdings and premiums and remittances with respect
to employees of Supplier and its Affiliates used to provide Services, and all
Supplier personnel providing Services under this Agreement will be deemed to be
employees or representatives solely of Supplier for purposes of all compensation
and employee benefits and not to be employees, representatives or agents of
Buyer.

3.3 Contractors. The Services may be provided in whole or in part by
(a) Affiliates of Supplier or (b) third party contractors or subcontractors (a
“Contractor”) capable of providing the required level of service set forth in
Section 4.

 

  (a) If Supplier wishes to use a Contractor to provide Services for the benefit
of Buyer that has not provided similar services to the Businesses during the 12
months preceding the Effective Date (a “New Contractor”), then Supplier will
ensure that such New Contractor agrees in writing to be bound by the relevant
terms and conditions of this Agreement. Without limiting the foregoing, Supplier
will ensure that the New Contractor enters into a written confidentiality
agreement on terms with respect to the Confidential Information of Buyer and its
Affiliates that are substantially similar to and at least as protective of such
Confidential Information as the terms of Section 9 of this Agreement.

 

  (b) Supplier will take all commercially reasonable efforts to ensure that
Services are not interrupted or materially disrupted in connection with the
transition of provision of Services to any Contractor, including a New
Contractor. Supplier will not be responsible for delays in the provision of
Services arising from Buyer’s failure to respond promptly to reasonable requests
or information provided by Supplier or caused by terms or negotiations requested
by Buyer.

 

  (c) If and to the extent that any failure, delay or other problem in
connection with the Services (or any part thereof) is caused by the act or
omission of a Contractor: (i) Supplier will not be in breach of this Agreement
or otherwise liable to Buyer as a result of such failure, delay or other
problem; (ii) Supplier will use commercially reasonable efforts to exercise and
enforce its rights and remedies (if any) against the Contractor such that the
failure, delay or other problem is remedied as soon as reasonably practicable
and its impact on the Services and its Business is minimized; and (iii) Supplier
will pay (or procure the payment) to Buyer such portion of any monetary
compensation paid to Supplier by a Contractor in respect of any damages caused
by the act or omission of that Contractor as relates to any damage suffered by
Buyer or its Business as a result of that act or omission (in the event
Contractor is found obligated to pay less than all compensation necessary to
make whole both Supplier and Buyer, then Supplier and Buyer will split the
compensation on a pro-rata basis consistent with each party’s portion of the
total damages suffered).

3.4 Compliance with Policies; Safety of Personnel. Buyer acknowledges that
Supplier has instituted and will continue to institute and revise a variety of
policies and

 

- 7 -



--------------------------------------------------------------------------------

procedures for its provision of Services. All Services must be reasonably
capable of being performed in a manner that is consistent with the policies and
procedures of Supplier, including those relating to antitrust laws and health,
safety, labor, employment and environmental laws and otherwise in compliance
with applicable law. Supplier will use reasonable efforts to provide Buyer with
advance written notice in the event it believes any Service is not consistent
with such policies or procedures where the same would materially affect the
Services to be provided. To the extent Services are performed on site, Supplier
will be permitted to withdraw any personnel providing Services at that time if
Supplier has a reasonable opinion that such personnel face any risk to their
personal safety and prior written notice (to the extent possible) has been given
to Buyer.

3.5 Retention of Supplier personnel. If, during the Term, Buyer hires, retains
or otherwise engages any employee, Contractor or other personnel of Supplier,
Supplier will not be in breach of this Agreement or otherwise liable to Buyer to
the extent such hiring, retention or engagement impairs or affects the ability
of Supplier to provide the Services hereunder (or any part thereof), including
any failure, delay or other non-compliance with any requirements relating to the
Services resulting therefrom.

4. Service Standards.

4.1 Service levels. A Service will be subject to a Service Level Agreement
(“SLA”) only if specifically referenced in a Project Statement. Supplier will
measure and report its performance relative to the applicable SLAs, and the
parties will meet periodically to review such performance. In the event that
Supplier materially fails to meet any applicable SLA, Supplier will initiate a
root cause analysis for any incident that contributed to Supplier missing such
SLA within a reasonable period of time after such incident and use commercially
reasonable efforts to ascertain the actual root cause of such failure, which
analysis will include, where reasonable and practicable, Supplier’s plan for
avoiding such incidents in the future. For the sake of clarity, there are no
financial penalties associated with Supplier’s failure to meet an SLA, except
for the pass through of monetary compensation received from Contractors as
provided in Section 3.3(c). If an SLA issue remains unresolved under this
Section for more than thirty (30) days Buyer may refer the matter for resolution
in accordance with Section 10.2.

4.2 Other Service standards. For Services not governed by SLAs: (a) Supplier
will use commercially reasonable efforts to continue to provide those Services
being supplied for Buyer’s Business as of the Effective Date at a relative
service level consistent in all material respects with that provided to Buyer’s
Business in the 12 months preceding the Effective Date; or (b) Supplier will use
commercially reasonable efforts to provide New Services consistent with the
specifications, if any, set forth in an applicable Project Statement. For any
work performed on premises of Buyer, Supplier and its personnel will comply with
all reasonable security, confidentiality, safety and health policies of Buyer
(as applicable) if and to the extent Buyer informs Supplier of such policies in
writing. In the event of a failure to meet such general service levels, Supplier
will endeavor to identify and resolve the cause of the deficiency. If such issue
remains unresolved for more than 30 days Buyer may refer the matter for
resolution in accordance with Section 10.2.

 

- 8 -



--------------------------------------------------------------------------------

4.3 Exceptions. It will not be deemed to be a breach of this Agreement if
Supplier fails to meet the service standards set forth in this Section 4 because
of (i) the failure of Buyer to cooperate with or provide information, services
or decisions to Supplier as required hereunder, (ii) failure caused by any act
or omission of Buyer or its facilities, equipment, hardware or software,
(iii) changes reasonably deemed to be required by changes in law, technology or
the availability of reasonably commercially available products and services,
(iv) changes otherwise permitted hereunder, (v) demands on, or changes to, the
relevant systems, processes or personnel, provided Supplier expends commercially
reasonable efforts to attempt to correct the situation within a reasonable
period of time, (vi) failures by third party service providers not directly
retained by Supplier, including general Internet service providers, (vii) a
Contractor’s failure to perform (subject to Section 3.3(c)(ii)), or (viii) Force
Majeure as further provided in Section 10.3.

4.4 No warranty. OTHER THAN AS PROVIDED IN THIS SECTION 4, SUPPLIER DOES NOT
MAKE ANY WARRANTY WITH RESPECT TO THE SERVICES, WHETHER EXPRESS OR IMPLIED, AND
SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES, WHETHER OF MERCHANTABILITY,
SUITABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR OTHERWISE FOR SAID SERVICES.

5. Payment for Services.

5.1 Costs and charges. Supplier will charge Buyer the Allocated Cost for the
Services provided hereunder.

5.2 Calculation of Allocated Cost. “Allocated Cost” means the fully allocated
cost for providing Services calculated in a manner consistent with past
practice, including the following (to the extent allocable to the provision of
the Services): (a) the cost of licenses for software or other intellectual
property (or other cost associated with obtaining rights to use software or
intellectual property), including any termination, transfer, sublicensing,
access, upgrade or conversion fees, (b) the cost of maintenance and support,
including user support, (c) the fully loaded cost of personnel, (d) the cost of
equipment, (e) the cost of disaster recovery services and backup services,
(f) the cost of facilities and space, (g) the cost of supplies (including
consumables), (h) the cost of utilities (HVAC, electricity, gas, etc.), (i) the
cost of networking and connectivity, (j) the cost of legal fees associated with
any advice, activities or agreements related to the foregoing areas, (k) any
reasonable out-of-pocket expenses incurred by Supplier with third parties
(including Contractors) in connection with the provision of Services (including
one-time set-up costs, license fees, costs to enter into third party agreements,
costs to exit third party agreements, termination fees, and other costs incurred
in connection with Contractors engaged in compliance with this Agreement), and
(l) the cost of personnel retained, displaced or transferred (excluding
severance costs for Supplier employees). Travel expenses must be reasonable and
incurred in accordance with Supplier’s normal travel policy. Overhead
allocations must be calculated consistently with Supplier’s practice as then
generally used by Supplier in its applicable, respective geographic business.
Allocated Costs will be subject to a mark up of five percent (the “Mark-Up”),
except for (i) materials and services provided by third parties, (ii) fees
charged by third parties, and (iii) out-of-pocket expenses paid to third
parties.

5.3 Invoices and payment. Supplier will provide Buyer with monthly invoices
reflecting: (i) the Services provided during the preceding month, (ii) the
Allocated Cost owed for

 

- 9 -



--------------------------------------------------------------------------------

such Services provided during the preceding month, and (iii) any other charges
incurred during the preceding month under the terms of this Agreement. Invoices
will be sent in a format and containing a level of detail reasonably sufficient
for Buyer to determine the accuracy of the computation of the amount charged and
that such amount is being calculated in a manner consistent with this Agreement.
Reasonable documentation will be provided for all out-of-pocket expenses
consistent with Supplier’s practices. All amounts will be due and payable within
60 days of the date of invoice; provided, however, that with respect to any
material purchases identified in a Project Statement or other attachment, such
amounts will be due and payable in advance of the date that such Services are
provided as set forth therein. Upon Buyer’s reasonable request, Supplier (or
Canadian Supplier, as applicable) will provide explanations, answer questions,
and provide additional documentation regarding invoiced amounts. Unless
otherwise specifically agreed in writing by the parties, all payments due
hereunder will be made by wire transfer of immediately available funds to the
accounts specified in Annex B (or such other account as may be designated from
time to time by Supplier).

5.4 Taxes.

 

  (a) All amounts to be paid to Supplier (or Canadian Supplier, as applicable)
under this Agreement are exclusive of any applicable taxes required by law to be
collected from Buyer (including withholding, sales, use, excise or services tax,
which may be assessed on the provision of the Services under this Agreement). If
a withholding, sales, use, excise, services or similar tax is assessed on the
provisions of any of the Services under this Agreement, Buyer (or a Canadian
Affiliate, as applicable) will pay directly or reimburse or indemnify Supplier
(or Canadian Supplier, as applicable) for such tax. The parties agree to
cooperate with each other in determining the extent to which any tax is due and
owing under the circumstances, and will provide and make available to each other
any resale certificate, information regarding out of state use of materials,
services or sale, and other exemption certificates or information reasonably
requested by either party. The parties further agree to work together to
structure the provision of the Services to eliminate or minimize applicable
transfer taxes, including but not limited to, itemizing on invoices each Service
provided to Buyer.

 

  (b) In addition to any amounts otherwise payable pursuant to this Agreement,
Buyer will be responsible for any and all sales, use, excise, services or
similar taxes imposed on the provision of goods and services by Supplier or its
Representatives to Buyer pursuant to this Agreement (“Sales Taxes”) and will
either (i) remit such Sales Taxes to Supplier (and Supplier will remit the
amounts so received to the applicable taxing authority) or (ii) provide Supplier
with a certificate or other proof, reasonably acceptable to Supplier, evidencing
an exemption from liability for such Sales Taxes. For the avoidance of doubt,
all amounts under this Agreement are expressed exclusive of Sales Taxes.

5.5 Other expenses. After the Effective Date, except as otherwise specified in
this Agreement, each party hereto will pay its own legal, accounting,
out-of-pocket and other expenses incident to this Agreement and to any action
taken by such party in carrying this Agreement into effect.

 

- 10 -



--------------------------------------------------------------------------------

5.6 Interest payable on amounts past due. All late payments due under this
Agreement will bear interest at a rate equal to the annualized interest rate at
prime (as published in the Wall Street Journal from time to time) plus three
percentage points, from the invoice due date to the date of payment. If Buyer
disputes any portion of any invoice, Buyer must notify Supplier in writing of
the nature and the basis of the dispute within 60 days after the date of the
applicable invoice, after which time Buyer will have waived any rights to
dispute such amount.

5.7 Audit. Supplier will keep reasonably detailed records, consistent with past
practice, for any expenses that constitute a component upon which the price for
Services is determined. Supplier will maintain the records in accordance with
its then-current record retention policies. At reasonable intervals during the
Term and for two years thereafter, Buyer personnel will, upon no less than five
business days prior notice, or, if critical, upon reasonable shorter notice
under the circumstances, have access to the records for the purpose of verifying
the invoices submitted to Buyer hereunder notwithstanding the termination of any
Project Statement. The costs of all such audits will be borne by Buyer. The
confidentiality provisions in Section 9 of this Agreement will govern all audits
by Buyer.

6. Proprietary Rights.

6.1 Equipment. Except with respect to those items of equipment, systems, tools,
facilities and other resources allocated to Buyer pursuant to the Separation
Agreement, all equipment, systems, tools, facilities and other resources used by
Supplier and any of its Affiliates in connection with the provision of Services
hereunder will remain the property of Supplier and its Affiliates and, except as
otherwise provided in this Agreement, will at all times be under the sole
direction and control of Supplier and its Affiliates.

6.2 Intellectual property. To the extent Supplier or its Representatives use any
know-how, processes, technology, trade secrets or other intellectual property
owned by or licensed to Supplier or any of its Representatives (“IP”) in
providing the Services, such IP (other than such IP licensed to Supplier by
Buyer or its Affiliates) and any derivative works of, or modifications or
improvements to, such IP conceived or created as part of the provision of
Services (“Improvements”) will, as between the parties, remain the sole property
of Supplier unless such Improvements were specifically created for Buyer or its
Affiliates pursuant to a specific Service as specifically indicated in a Project
Statement. The applicable party will and hereby does assign to the applicable
owner designated above, and agrees to assign automatically in the future upon
first recordation in a tangible medium or first reduction to practice, all of
such party’s right, title and interest in and to all Improvements, if any. All
rights not expressly granted herein are reserved. Notwithstanding the foregoing,
if there is any conflict between the terms of this Section 6.2 and specific
terms of the IP Separation Agreement, then the terms of the IP Separation
Agreement will prevail.

 

- 11 -



--------------------------------------------------------------------------------

7. Term and Termination.

7.1 Term. Buyer will use commercially reasonable efforts to end its need to use
the Services as soon as reasonably possible after the Effective Date; provided,
however, that Supplier will not be required to provide the Services later than
the Maximum Transition Period or any earlier applicable Transition Period. This
Agreement starts on the Effective Date and ends on the earlier of termination of
all Services, unless sooner terminated by the parties in accordance with
Section 7.3 (the “Term”).

7.2 Termination of a Service.

 

  (a) Buyer may elect to terminate a Service at any time by providing Supplier
with written notice prior to the effective date of termination of such Service.
The amount of notice provided will be reasonable and in no event shorter than
(i) 90 days, (ii) any longer required notice period specified in a Project
Statement, and (iii) any greater minimum notice period as may be provided under
applicable arrangements with Contractors. Following receipt of such notice (the
“Services Termination Notice”), Supplier will provide, not later than 30 days
following Supplier’s receipt of the Services Termination Notice, to Buyer
written notice regarding the impact of such termination on any other Services,
including a good faith summary of any Resulting Linked Effects. In the event
that Buyer still wishes to proceed with termination, then (A) Buyer will provide
Supplier with written notice thereof, (B) the affected Services, including those
linked Services identified by Supplier, will terminate effective at the end of
the notice period, and (C) Supplier will not be liable for any Resulting Linked
Effects arising from such terminations whether included in the prior good faith
summary or otherwise.

 

  (b) Buyer also may elect to terminate a Service upon at least 30 days’ notice
to Supplier if Supplier notifies Buyer (as provided in Section 3.3) that it
plans to use a New Contractor to perform any of the Services, and Supplier does
not, within 30 days after the notice, commit not to use the New Contractor.

 

  (c) Without prejudice to any other rights or remedies of Buyer, Buyer may also
elect to terminate a Service at any time, upon written notice to Supplier, if
(i) Supplier will have failed to perform any of its material obligations under
this Agreement relating to such Service, (ii) Buyer has notified Supplier in
writing of such failure, and (iii) for a period of 30 days after receipt by
Supplier of written notice of such failure, such failure will not have been
cured.

 

  (d) Supplier may terminate a Service, upon written notice to Buyer, with
respect to any Service for which Buyer fails to pay an amount when due hereunder
if such amount remains unpaid for a period of 30 days after receipt by Buyer of
written notice of such failure.

 

- 12 -



--------------------------------------------------------------------------------

  (e) A Service will terminate automatically at the end of its applicable
Transition Period, or if no Transition Period is specified, at the end of the
Maximum Transition Period.

7.3 Termination of Agreement. Either party may terminate this Agreement and all
Services immediately without notice if the other files for bankruptcy protection
or has an involuntary petition for bankruptcy filed against it, becomes unable
to pay its bills, sell or transfers property to creditors, dissolves or
liquidates, has a liquidator or receiver appointed by a court, or is a party of
any other similar legal proceedings, if in any such case termination is
permitted by applicable law.

7.4 No abandonment for Dispute. In the event of a pending Dispute between the
parties, Supplier will not have the right to suspend, withhold, interrupt or
terminate any Service involved in such Dispute, including for breach of this
Agreement, unless and until an arbitrator or tribunal sanctioned under
Section 10.2 authorizes or orders such interruption or termination. Supplier
acknowledges and agrees that it will be fully compensated by money damages alone
for, and will not be irreparably harmed by, providing Services during the
pendency of any Dispute. In the event that Supplier threatens to stop performing
Services in connection with a Dispute other than as permitted in this
Section 7.4, Buyer will be entitled to an order for injunctive relief against
Supplier. Supplier agrees that such an abandonment would result in irreparable
injury to Buyer, that Buyer would have no adequate remedy at law, and that
Supplier will not oppose Buyer’s motion for continuation of the Services or the
entry of an order compelling performance by the Supplier of its obligations
under this Agreement.

7.5 Costs upon termination. Upon any termination, Buyer will pay all amounts
outstanding for Services provided by Supplier or its Contractors. Any
termination of Services will be final, and monthly charges will be appropriately
prorated. Buyer will be liable for all out-of-pocket costs, stranded costs or
other costs incurred by Supplier that are not otherwise recoupable by Supplier
in connection with termination or winding up of terminated Services, including
(a) costs under third-party contracts for services, software or other items,
including breakage fees or termination fees, (b) costs relating to any of
Supplier’s personnel which are affected by termination of a Service, (excluding
severance costs for Supplier employees), (c) fees associated with facilities,
hardware or equipment affected by the terminated Service including fees related
to terminated leases, (d) costs relating to or in connection with the
termination of any related or linked Services, including any Resulting Linked
Effects, and (e) costs of any materials or third-party services that, before
notice of termination, Supplier paid for or obligated itself to pay for in
connection with providing the Services, if and to the extent that Supplier
cannot through reasonable commercial efforts obtain a refund for or terminate
its obligation to pay for such materials and services.

7.6 Return of materials. The parties will, at the disclosing party’s request and
upon termination of this Agreement, use all reasonable efforts to return to the
other party or destroy all documents and materials in tangible form, and
permanently erase all data in electronic form, containing any Confidential
Information. Notwithstanding the foregoing, the parties hereto acknowledge that
certain systems utilized by Supplier may not permit the purging or deletion of
data, and in such case Supplier agrees to maintain copies of affected Buyer data
for the minimum amount of time permitted by such systems and not to use such
data for any other purposes.

 

- 13 -



--------------------------------------------------------------------------------

7.7 Data return. Upon termination of a Service for any reason, Supplier will
promptly provide Buyer with a copy of any Buyer Data relating to such terminated
Service (excluding any Buyer Data that has previously been provided to Buyer or
that is otherwise already in the possession of Buyer). Buyer Data will be
provided in its then current form, in an electronic format and media to be
reasonably agreed upon by the parties. The foregoing obligation of Supplier is
absolute, and Supplier will not be entitled to withhold such Buyer Data for any
reason, including due to Buyer’s breach of this Agreement (provided that in the
case Buyer is in breach of this Agreement, that Buyer pays Supplier prior to
delivery for any reasonable costs incurred by Supplier to comply with Buyer’s
data copy request). Upon providing Buyer with an electronic media copy of the
Buyer Data, Supplier will have no further responsibility with respect to such
data, including maintaining a backup or archive for Buyer, except as otherwise
expressly provided in a Project Statement.

7.8 Access to personnel. When this Agreement or a Service terminates for
whatever reason, Supplier will provide Buyer or its designee for a period of
three months with reasonable access to personnel and information relating to the
provision of the discontinued Service(s) in order to facilitate the future
performance by Buyer of such Service(s); provided that nothing in the foregoing
will require Supplier to maintain or retain any particular personnel, systems,
software or data and the access granted hereunder will be to such resources that
Supplier retains in its ordinary course of business.

8. Indemnity, Limitation of Liability and Mitigation of Damages.

8.1 Limit of liability. Neither party nor any of its Affiliates will be liable
to the other party or for any special, punitive, consequential, incidental or
exemplary damages (including lost or anticipated revenues or profits relating to
the same and attorneys’ fees) arising from any claim relating to this Agreement
or any of the Services to be provided under this Agreement or the Project
Statements, or the performance of or failure to perform such party’s obligations
under this Agreement or the Project Statements, whether such claim is based on
warranty, contract, tort (including negligence or strict liability) or
otherwise, and regardless of whether such damages are foreseeable or an
authorized representative of such party is advised of the possibility or
likelihood of such damages.

8.2 Maximum liability. Except with respect to (a) a breach of the
confidentiality obligations set forth in Section 9, including liability for
Security Breaches as set forth in Section 9.5, or (b) Supplier’s unjustified
refusal to perform its obligations under this Agreement, the aggregate liability
of Supplier arising out of or in connection with this Agreement will be limited
by each specific Service, such that the aggregate liability of Supplier arising
out of or in connection with each specific Service will not exceed an amount
equal to the aggregate amount of fees (which fees will exclude any pass-through
costs of Contractors) paid or payable for such specific Service under this
Agreement.

8.3 Mitigation of damages. In addition, the parties will, in all circumstances,
use commercially reasonable efforts to mitigate and otherwise minimize damages,
whether direct or indirect, due to, resulting from or arising in connection with
any failure to comply fully with the obligations under this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

8.4 Buyer indemnity. Buyer agrees to indemnify, defend and hold Supplier and
each of its Representatives harmless against all damages, claims, actions,
fines, penalties, expenses or costs (including court costs and reasonable
attorneys’ fees) (collectively, “Liabilities”) attributable to any third-party
claims asserted against Supplier or its Representatives to the extent arising
from or relating to any breach of this Agreement resulting from the negligence
or willful malfeasance of Buyer, any of its Representatives or any of its or
their respective employees, officers or directors. The limitations in Sections
8.1 and 8.2 do not apply to Buyer’s indemnification and defense obligations
under this Section 8.4.

8.5 Supplier indemnity. Supplier agrees to indemnify, defend and hold Buyer and
each of its Representatives harmless against all Liabilities attributable to any
third-party claims to the extent arising from or relating to (i) the provision
of Services under this Agreement resulting from the negligence or willful
malfeasance of Supplier, any of its Representatives or any of its or their
respective employees, officers or directors, or (ii) the failure of Supplier or
its Affiliates to perform the Services in accordance with the standards set
forth in Section 4 (subject to the limitations and exceptions in Section 3.3(c)
and 4.3). The limitations in Sections 8.1 and 8.2 do not apply to Supplier’s
indemnification obligations under this Section 8.5.

8.6 Indemnity procedure. All claims for indemnification under this Section 8
will be made in accordance with the procedures set forth in Article V of the
Separation Agreement.

9. Confidentiality.

9.1 Each party will, and will cause its Representatives and their officers,
directors, employees and agents to, hold as confidential and not disclose to any
other party all information received by it under this Agreement that relates to
the other party’s business or that relates to the other party’s activities or
deliverables under this Agreement (“Confidential Information”). “Confidential
Information” includes: (a) this Agreement and its terms and conditions; (b) the
IP and Improvements; (c) the Buyer Data; (d) the Supplier Data; and (e) any
information obtained or reviewed by a party in the course of reviewing the other
party’s records in accordance with this Agreement. When a party discloses any of
its Confidential Information to the other party it will make reasonable efforts
to mark the information as “Confidential”, but any failure to mark the
information as “Confidential” will not cause the information to lose its status
as Confidential Information nor will it relieve the receiving party of its
obligations under this Section 9 with respect to that information.

9.2 Notwithstanding Section 9.1, each party may: (a) disclose the other party’s
Confidential Information if legally compelled to do so, provided that it
promptly informs the other party of the required disclosure; (b) disclose this
Agreement as reasonably necessary in connection with efforts to resolve a
Dispute; and (c) disclose this Agreement to third parties for strategic due
diligence purposes if the third party has signed a confidentiality agreement
covering the disclosure.

9.3 “Confidential Information” does not include any information that: (a) is or
becomes publicly known through no fault of the receiving party; (b) is known to
the receiving party before disclosure under this Agreement, as documented by
business records (and ownership of such information has not been allocated to
the disclosing party pursuant to the

 

- 15 -



--------------------------------------------------------------------------------

Separation Agreement); (c) is disclosed to the receiving party by a third party
having no obligation of confidentiality to the disclosing party; or (d) is
independently developed by the receiving party without use of the disclosing
party’s Confidential Information as documented by reasonable evidence.

9.4 The parties’ obligations under this Section 9 will continue for five years
after the termination of this Agreement, except that to the extent that any
Confidential Information constitutes a trade secret, the receiving party’s
obligations with respect to that Confidential Information will continue for five
years or for such period as the information remains trade secret, whichever is
longer.

9.5 “Security Breach” means any actual, probable, or reasonably suspected
misuse, compromise, or unauthorized access of Buyer Data, including but not
limited to (a) physical trespass on a secure facility; (b) electronic systems
intrusion or hacking; (c) loss or theft of a notebook, desktop, smartphone, DVD,
CD or other electronic or mobile device, hard drive, thumb drive or information
storage device; (d) loss or theft of printed materials; (e) a breach or alleged
breach of applicable law, rule or regulation regarding the privacy, security or
protection of Buyer Data, including any personally identifiable information
therein; or (f) a breach or alleged breach of the privacy, security or data
protection policies of Supplier that involves Buyer Data. In the event of a
Security Breach, Supplier will take appropriate measures to promptly stop and
remedy the Security Breach and promptly notify Buyer. Immediate notification of
Buyer is required when the Security Breach involves possible unauthorized access
to sensitive financial information or personally identifiable information or at
any time when Supplier contacts a third party, law enforcement or government
entity about a Security Breach. Supplier agrees to be responsible for any
security or privacy related claims, actions or causes of action brought against
Buyer in relation to the compromise of Buyer Data in the custody or control of
Supplier and hereby agrees to indemnify, defend and hold Buyer and its
Affiliates harmless therefrom in accordance with, and subject to the terms and
conditions of, Section 8.5. The parties will mutually agree upon the
notification to be provided to affected parties as a result of a Security
Breach, provided that nothing will prevent a party from complying with any of
its obligations under applicable law, rule or regulation. Supplier will bear all
expenses incurred by either party relating to any notice or other remedial
actions arising from a Security Breach, including payment of the cost of notice
and any credit history or other watch service that is offered to affected
personnel or customers.

10. General.

10.1 Canadian matters.

 

  (a) For greater certainty and without limiting any other provision of this
Agreement, the parties acknowledge and agree that the Services indicated with
“Canada” as a country of service in a Project Statement may be performed by one
or more Canadian Affiliates of Supplier (each, a “Canadian Supplier”) for any
one or more Canadian Affiliates of Buyer (each, a “Canadian Buyer”).

 

  (b)

The applicable Canadian Supplier will possess all of the rights and obligations
of Supplier that relate to the Services to be performed by such

 

- 16 -



--------------------------------------------------------------------------------

  Canadian Supplier. The applicable Canadian Buyer will possess all of the
rights and obligations of Buyer that relate to the Services to be performed for
such Canadian Buyer.

 

  (c) For greater certainty and without limiting any other provision of this
Agreement, the Supplier or Canadian Supplier, as applicable, that provides
Services to a Canadian Buyer will directly invoice the applicable Canadian Buyer
in respect of such Services, and Buyer will cause the applicable Canadian Buyer
to make payment for any Services provided to such Canadian Buyer directly to the
Supplier or Canadian Supplier of such Services, as applicable.

 

  (d) Without limiting the generality of Section 5.4, the Allocated Cost for
Canadian Services will be exclusive of applicable GST/HST, QST and PST. Any
Canadian Supplier will invoice applicable GST/HST, QST and PST. Any Canadian
Buyer will withhold from payments to the applicable Supplier or Canadian
Supplier any amounts required by law.

10.2 Dispute resolution. Any controversy or claim arising out of or relating to
this Agreement (a “Dispute”), will be resolved: (i) first, by negotiation with
the possibility of mediation as provided in subsection (a) below; and (ii) then,
if negotiation and mediation fail, as provided in subsection (b) below. The
procedures set forth in this Section 10.2 will be the exclusive means for
resolution of any Dispute. The initiation of mediation or arbitration will not
toll applicable statutes of limitation or repose unless the parties otherwise
agree in writing.

 

  (a) Negotiation and mediation. If either party serves written notice of a
Dispute upon the other party (a “Dispute Notice”), the parties will first
attempt to resolve the Dispute by direct discussions between representatives of
the parties who have authority to settle the Dispute. In the event the Dispute
is not resolved within 15 days by the initial representatives to whom the matter
is referred, the Dispute will be escalated for resolution to the CFO of each
party. If the parties agree, they may also attempt to resolve the Dispute
through mediation administered by a mutually agreed upon mediator.

 

  (b) Arbitration or litigation. If a Dispute is not resolved within 45 days
after the service of a Dispute Notice, the Dispute will be resolved through
arbitration under clause (i) below, except that if the Dispute involves
infringement, other violation, validity, enforceability, or ownership of
intellectual property rights, either party may initiate litigation under clause
(ii) below.

 

  (i) Arbitration.

 

  (1)

Any arbitration will be administered by the International Centre for Dispute
Resolution (the “ICDR”) in accordance with its International Arbitration Rules
and before a panel of three arbitrators having experience or expertise in the
subject matter of the Dispute. The claimant will designate an arbitrator in its
request for arbitration and the respondent

 

- 17 -



--------------------------------------------------------------------------------

  will designate an arbitrator in its answer to the request for arbitration.
When the two co-arbitrators have been appointed, they will have 21 days to
select a third arbitrator who will serve as the chair of the arbitral tribunal,
and if they are unable to do so, the ICDR will appoint the chair by use of the
“list method.” The place of arbitration will be New York, New York. Judgment on
the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof or having jurisdiction over the relevant party or its
assets.

 

  (2) Interim relief. At any time during or before the arbitration of a Dispute
between the parties, either party may initiate litigation seeking interim
relief, including pre-arbitration attachments or injunctions, necessary to
preserve the parties’ rights or to maintain the parties’ relative positions
pending completion of the arbitration.

 

  (3) Procedures and remedies in arbitration. In the arbitration, each party
will be entitled to reasonable, expedited discovery of documents and information
that relate specifically to the substance of the Dispute, but no depositions or
third party discovery will be conducted. At least seven days before the hearing,
each party will provide the other with a written position statement and copies
of all evidence that it intends to produce at the hearing. The parties will
treat as confidential all discussions and submissions made in connection with
the arbitration proceeding, and all non-public documents and information
produced or submitted in the proceeding. The arbitrators’ decision will be in
writing, rendered no more than 60 days after the date on which the arbitration
panel is selected. The arbitrators will have no authority or power to limit,
expand, alter, amend, modify, revoke or suspend any condition or provision of
this Agreement nor any right or power to award punitive, exemplary or treble (or
other multiple) damages.

 

  (ii) Litigation. Any litigation that may be initiated in lieu of arbitration,
as provided above, will be brought only in the United States District Court for
the Southern District of New York or in the state courts located in that
District. The parties consent to jurisdiction and venue in those courts. The
parties waive the right to a jury in any such litigation.

 

  (c)

Arbitration for Service request Disputes. In the event of a dispute involving a
denied or disputed request for a Service as provided in Section 2.5 or under an
applicable Project Statement, any arbitration under subsection (b) will be
submitted collectively once per month to, and heard

 

- 18 -



--------------------------------------------------------------------------------

  before, a single arbitrator from Bain & Company, Deloitte or other mutually
agreeable consulting firm with knowledge regarding Information Technology
systems and requirements. The arbitration will be limited solely to the issues
of (i) whether the requested Service is reasonably necessary to effect the
Separation of the GroceryCo and SnackCo Businesses or Supplier is otherwise
obligated under the terms of this Agreement to provide the requested Service,
and (ii) the reasonableness of the proposed terms for such Services. Each party
will use commercially reasonably efforts to cause the arbitrator to decide not
later than 30 days after submission of the particular matter to the arbitrator.
Except as otherwise provided in this Section 10.2(c), the provisions in
Section 10.2(b)(i) will apply to any arbitration under this Section 10.2(c).

 

  (d) Arbitration for pricing Disputes. In the event of a dispute regarding the
amount charged to Buyer for any Service, including calculation of Allocated
Costs associated with a Service or a claim that the amount charged is not
consistent with the terms of this Agreement, any arbitration under subsection
(b) will be submitted collectively once per month to and heard before a single
arbitrator from Ernst & Young LLP, or if such accounting firm shall decline to
act or is not, at the time of submission thereto, independent of SnackCo or
GroceryCo, to another arbitrator from any mutually agreed upon accounting firm.
The arbitration will be limited solely to issues of price and cost calculations.
Each party will use commercially reasonably efforts to cause the arbitrator to
decide not later than 30 days after submission of the particular matter to the
arbitrator. Except as otherwise provided in this Section 10.2(d), the provisions
in Section 10.2(b)(i) will apply to any arbitration under this Section 10.2(d).

 

  (e) Expenses. The parties will equally share the fees charged for any
mediator’s services and will bear their own internal expenses incurred in
connection with resolving a Dispute. If any Dispute is resolved through
arbitration or litigation, the prevailing party will be entitled to recover,
from the other party, the reasonable out of pocket expenses that it incurred in
connection with the arbitration or litigation, including attorneys’ fees,
arbitrator fees and expert witness fees.

10.3 Force Majeure. Supplier will not be liable for any failure of performance
attributable to acts or events (including war, terrorist activities, conditions
or events of nature, industry wide supply shortages, civil disturbances, work
stoppage, power failures, failure of telephone lines and equipment, fire and
earthquake, or any law, order, proclamation, regulation, ordinance, demand or
requirement of any governmental authority) beyond its reasonable control which
impair or prevent in whole or in part performance by Supplier hereunder (“Force
Majeure”). If Supplier is unable to perform its obligations hereunder as a
result of a Force Majeure event, Supplier will, as promptly as reasonably
practicable, give notice of the occurrence of such event to Buyer and will use
commercially reasonable efforts to resume the Services at the earliest
practicable date; provided, however, that upon any failure of Supplier to
provide Services under this Section 10.3, Buyer, in its sole discretion, may
terminate its receipt of such Service effective upon notice to Supplier and will
not be obligated to pay for Services not performed by Supplier due to an event
of Force Majeure.

 

- 19 -



--------------------------------------------------------------------------------

10.4 Relationship of parties. Except as specifically provided herein, neither
party will act or represent or hold itself out as having authority to act as an
agent or partner of the other party, or in any way bind or commit the other
party to any obligations. Nothing contained in this Agreement will be construed
as creating a partnership, joint venture, agency, trust or other association of
any kind, each party being individually responsible only for its obligations as
set forth in this Agreement.

10.5 Assignment. Either party may assign its rights and obligations under this
Agreement to a controlled Affiliate, without the prior written consent of the
non-assigning party. Either party may assign its rights and obligations under
this Agreement to a third party provider, upon prompt notice to and the approval
of the non-assigning party, with such approval not to be unreasonably withheld
or delayed. No other assignment of a party’s rights and obligations under this
Agreement may be made without the non-assigning party’s prior written consent.
In the event of any assignment of a party’s rights and obligations under this
Agreement, the assigning party nonetheless will remain responsible for the
performance of all of its obligations under this Agreement.

10.6 No third-party beneficiaries. This Agreement is for the sole benefit of the
parties to this Agreement and does not benefit or create any right or case of
action for any other persons other than Representatives entitled to
indemnification under Section 8.

10.7 Entire agreement; no reliance; amendment. This Agreement (including all
annexes or other attachments) is the entire agreement with respect to its
subject matter, and any prior agreements, oral or written, are no longer
effective. In deciding whether to enter into this Agreement, the parties have
not relied on any representations, statements, or warranties other than those
explicitly contained in this Agreement. No changes to this Agreement are valid
unless in writing, signed by both parties.

10.8 Waiver. Except as otherwise specifically provided elsewhere in this
Agreement, neither party waives any rights under this Agreement by delaying or
failing to enforce them.

10.9 Notices. Except as may otherwise be provided in a Project Statement, all
notices under this Agreement will be in writing, sent by hand delivery, by FedEx
or other commercial overnight courier, or by email, directed to the address or
email address set forth below. Notices sent by hand delivery, by FedEx or other
commercial overnight courier are effective upon receipt. Notices sent by email
are effective upon transmission, provided that the sender does not receive any
indication that the email has not been successfully transmitted.

If to GroceryCo:

General Counsel

Kraft Foods Group, Inc.

Three Lakes Drive

Northfield, Illinois 60093

Email: kim.rucker@kraftfoods.com

 

- 20 -



--------------------------------------------------------------------------------

If to SnackCo:

General Counsel

Mondelēz Global LLC

Three Parkway North

Deerfield, Illinois 60015

Email: gerd.pleuhs@mdlz.com

10.10 Counterparts. This Agreement may be executed in counterparts. Facsimile
signatures are binding.

10.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability will not affect any other provision of this Agreement. Upon
such determination that a provision is invalid or unenforceable, the parties
will negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible.

10.12 Interpretation. The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement. The provisions of this Agreement will be construed according to
their fair meaning and neither for nor against either party irrespective of
which party caused such provisions to be drafted. The terms “include” and
“including” do not limit the preceding terms. Each reference to “$” or “dollars”
is to United States dollars. Each reference to “days” is to calendar days.

10.13 Governing law. This Agreement will be governed by and construed in
accordance with New York law.

10.14 Precedence. If there is any conflict between the terms of this Agreement
and specific terms of the Separation Agreement, then the terms of this Agreement
will prevail. If there is any conflict between the terms of this Agreement, the
Separation Agreement and the terms of any Project Statement, the terms of the
Project Statement will prevail.

 

- 21 -



--------------------------------------------------------------------------------

10.15 Survival. Sections 1, 5.3, 5.4, 5.6, 5.7, 6, 7.4, 7.6, 7.7, 7.8, 8, 9 and
10 will survive any termination or expiration of this Agreement.

(Signature Page Follows)

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

KRAFT FOODS GROUP, INC.     MONDELĒZ GLOBAL LLC By:  

/s/ Timothy R. McLevish

    By:  

/s/ Gerhard Pleuhs

Its:  

Authorized Signatory

    Its:  

Authorized Signatory



--------------------------------------------------------------------------------

Annex A: Form of Project Statement

Annex B: Wire Transfer Information

Annex C: Menu Services

Annex D: IT Services Project Statements

            D.1: Archived Data Extraction Services

            D.2: Hypercare Services

            D.3: Email Forwarding Services

            D.4: Internet Domain Name Resolution Services

            D.5: EDI/B2B Services

            D.6: HP Infrastructure Services

            D.7: Approva Application Services

            D.8: Master Data Center Content Management Services